NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                 Fed. R. App. P. 32.1




              United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                             Submitted November 1, 2006*
                              Decided February 16, 2007

                                         Before

                    Hon. ILANA DIAMOND ROVNER, Circuit Judge

                    Hon. DIANE P. WOOD, Circuit Judge

                    Hon. TERENCE T. EVANS, Circuit Judge


UNITED STATES OF AMERICA,                              Appeal from the United States
    Plaintiff-Appellee,                                District Court for the Northern
                                                       District of Illinois, Eastern Division.

No. 05-3933                              v.            No. 05 CR 480

ARMANDO HERNANDEZ-ACEVEDO,                             Suzanne B. Conlon,
    Defendant-Appellant.                               Judge.


UNITED STATES OF AMERICA,                             Appeal from the United States
    Plaintiff-Appellee,                               District Court for the Northern
                                                      District of Illinois, Eastern Division.

No. 06-1560                             v.            No. 04 CR 426

DONALD REDDICK,                                       David H. Coar,
    Defendant-Appellant.                              Judge.

                                      ORDER

       In light of our decision in United States v. Tejeda, No. 06-1492 (7th Cir. Feb. 7,
2007), we reinstate the briefs initially filed and rescind our order of January 8, 2007.
We affirm the judgments of the district court in both cases.